UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
SUNGJIN INC CO., LTD.,                                         :

                                                             :     ORDER
                          Plaintiff,                               19 Civ. 9496 (GBD) (GWG)
                                                             :
        -v.-
                                                             :
ITOCHU CORPORATION et al.,
                                                             :

                           Defendants.                         :
---------------------------------------------------------------X

GABRIEL W. GORENSTEIN, United States Magistrate Judge

        On March 3, 2020, the Court ordered plaintiff to show cause why this matter should not
be dismissed for lack of subject matter jurisdiction. See Order, filed Mar. 3, 2020 (Docket # 35).
At plaintiff’s request, it was given leave to file an amended complaint. See Memo Endorsement,
filed Mar. 12, 2020 (Docket # 37). It filed a first amended complaint on March 16, 2020.
See First Amended Complaint, filed Mar. 16, 2020 (Docket # 38) (“FAC”). On March 18, 2020,
some of the defendants filed a letter asserting that the FAC suffered from the same jurisdictional
defects as the original complaint. See Letter, filed Mar. 18, 2020 (Docket # 41). Plaintiff has
now filed a letter seeking leave to file a second amended complaint. See Letter, filed Mar. 18,
2020 (Docket # 42).

        The Court grants plaintiff leave to file the proposed second amended complaint. By
making this ruling, however, the Court is not opining on whether the allegation that defendant
Kenneth Horowitz is “doing business” as Bag Studio, LLC negates the relevance of the
citizenship of Bag Studio, LLC for purposes of assessing subject matter jurisdiction. See, e.g.,
Airlines Reporting Corp. v. S and N Travel, Inc., 58 F.3d 857, 861 (2d Cir. 1995) (“‘[C]itizens’
upon whose diversity a plaintiff grounds jurisdiction must be real and substantial parties to the
controversy.’”) (citations omitted). If Kenneth Horowitz was acting as an agent of Bag Studio,
LLC in engaging in the conduct alleged in the complaint, the citizenship of Bag Studio, LLC
must be assessed.

        Accordingly, the plaintiff is directed to file an affidavit on or before April 7, 2020,
indicating whether Bag Studio, LLC is a legal entity. If it is a legal entity, the affidavit shall set
forth (1) the names of each of its members, (2) the citizenship of each of its members, and (3)
what facts indicate that the conduct by Kenneth Horowitz alleged in the SAC was in his
individual capacity and did not reflect conduct by Bag Studio, LLC. The basis for the affiant’s
knowledge as to any of these matters shall also be set forth.
      SO ORDERED.

Dated: March 18, 2020
       New York, New York


                                _________/s/_____________________
                                GABRIEL W. GORENSTEIN
                                United States Magistrate Judge




                            2
